EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report datedMarch 12, 2007, except for the last paragraph in Note 9, and Note 10A, as to which the date is March 10, 2008 relating to the consolidated financial statements, which appear in Acacia Research Corporation's Annual Report on Form 10-K for the year ended December 31, 2007. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Orange
